
	
		One Hundred Twelfth Congress of the United States of
		  America
		2d SessionBegun and held at the City of Washington on Tuesday, the third
		day of January, two thousand and twelve
		S. 3454
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To authorize appropriations for fiscal year
		  2013 for intelligence and intelligence-related activities of the United States
		  Government and the Office of the Director of National Intelligence, the Central
		  Intelligence Agency Retirement and Disability System, and for other
		  purposes.
	
	
		1.Short title; table of contents
			(a)Short titleThis Act may be cited as the
			 Intelligence Authorization Act for
			 Fiscal Year 2013.
			(b)Table of contentsThe table of contents for this Act is as
			 follows:
				
					Sec. 1. Short title;
				table of contents.
					Sec. 2. Definitions.
					TITLE I—Budget and personnel authorizations
					Sec. 101. Authorization of appropriations.
					Sec. 102. Classified
				Schedule of Authorizations.
					Sec. 103. Personnel ceiling adjustments.
					Sec. 104.
				Intelligence Community Management Account.
					TITLE II—Central Intelligence Agency Retirement and Disability
				System
					Sec. 201. Authorization of appropriations.
					TITLE III—General intelligence community matters
					Sec. 301. Restriction on conduct of intelligence
				activities.
					Sec. 302. Increase in employee compensation and benefits
				authorized by law.
					Sec. 303. Non-reimbursable details.
					Sec. 304. Automated insider threat detection
				program.
					Sec. 305. Software licensing.
					Sec. 306. Strategy
				for security clearance reciprocity.
					Sec. 307. Improper Payments Elimination and Recovery Act of
				2010 compliance.
					Sec. 308.
				Subcontractor notification process.
					Sec. 309. Modification of reporting schedule.
					Sec. 310. Repeal of
				certain reporting requirements.
					TITLE IV—Matters relating to the Central Intelligence
				Agency
					Sec. 401. Working capital fund amendments.
					TITLE V—Other matters
					Sec. 501. Homeland Security Intelligence Program.
					Sec. 502. Extension of National Commission for the Review of
				the Research and Development Programs of the United States Intelligence
				Community.
					Sec. 503. Protecting
				the information technology supply chain of the United States.
					Sec. 504. Notification regarding the authorized public
				disclosure of national intelligence.
					Sec. 505. Technical amendments related to the Office of the
				Director of National Intelligence.
					Sec. 506. Technical amendment for definition of intelligence
				agency.
					Sec. 507. Budgetary effects.
				
			2.DefinitionsIn this Act:
			(1)Congressional intelligence
			 committeesThe term
			 congressional intelligence committees means—
				(A)the Select Committee on Intelligence of the
			 Senate; and
				(B)the Permanent Select Committee on
			 Intelligence of the House of Representatives.
				(2)Intelligence communityThe term intelligence
			 community has the meaning given that term in section 3(4) of the
			 National Security Act of 1947 (50 U.S.C. 401a(4)).
			IBudget and personnel
			 authorizations
			101.Authorization of
			 appropriationsFunds are
			 hereby authorized to be appropriated for fiscal year 2013 for the conduct of
			 the intelligence and intelligence-related activities of the following elements
			 of the United States Government:
				(1)The Office of the Director of National
			 Intelligence.
				(2)The Central Intelligence Agency.
				(3)The Department of Defense.
				(4)The Defense Intelligence Agency.
				(5)The National Security Agency.
				(6)The Department of the Army, the Department
			 of the Navy, and the Department of the Air Force.
				(7)The Coast Guard.
				(8)The Department of State.
				(9)The Department of the Treasury.
				(10)The Department of Energy.
				(11)The Department of Justice.
				(12)The Federal Bureau of Investigation.
				(13)The Drug Enforcement Administration.
				(14)The National Reconnaissance Office.
				(15)The National Geospatial-Intelligence
			 Agency.
				(16)The Department of Homeland Security.
				102.Classified Schedule of
			 Authorizations
				(a)Specifications of amounts and personnel
			 levelsThe amounts authorized
			 to be appropriated under section 101 and, subject to section 103, the
			 authorized personnel ceilings as of September 30, 2013, for the conduct of the
			 intelligence activities of the elements listed in paragraphs (1) through (16)
			 of section 101, are those specified in the classified Schedule of
			 Authorizations prepared to accompany the bill S. 3454 of the One Hundred
			 Twelfth Congress.
				(b)Availability of classified Schedule of
			 Authorizations
					(1)Availability to committees of
			 CongressThe classified
			 Schedule of Authorizations referred to in subsection (a) shall be made
			 available to the Committee on Appropriations of the Senate, the Committee on
			 Appropriations of the House of Representatives, and to the President.
					(2)Distribution by the PresidentSubject to paragraph (3), the President
			 shall provide for suitable distribution of the classified Schedule of
			 Authorizations, or of appropriate portions of the Schedule, within the
			 executive branch.
					(3)Limits on disclosureThe President shall not publicly disclose
			 the classified Schedule of Authorizations or any portion of such Schedule
			 except—
						(A)as provided in section 601(a) of the
			 Implementing Recommendations of the 9/11 Commission Act of 2007 (50 U.S.C.
			 415c);
						(B)to the extent necessary to implement the
			 budget; or
						(C)as otherwise required by law.
						103.Personnel ceiling adjustments
				(a)Authority for increasesThe Director of National Intelligence may
			 authorize the employment of civilian personnel in excess of the number of
			 positions for fiscal year 2013 authorized by the classified Schedule of
			 Authorizations referred to in section 102(a) if the Director of National
			 Intelligence determines that such action is necessary to the performance of
			 important intelligence functions, except that the number of personnel employed
			 in excess of the number authorized under such section may not, for any element
			 of the intelligence community, exceed 3 percent of the number of civilian
			 personnel authorized under such section for such element.
				(b)Treatment of certain
			 personnelThe Director of
			 National Intelligence shall establish guidelines that govern, for each element
			 of the intelligence community, the treatment under the personnel levels
			 authorized under section 102(a), including any exemption from such personnel
			 levels, of employment or assignment in—
					(1)a student program, trainee program, or
			 similar program;
					(2)a reserve corps or as a reemployed
			 annuitant; or
					(3)details, joint duty, or long term,
			 full-time training.
					(c)Notice to congressional intelligence
			 committeesThe Director of
			 National Intelligence shall notify the congressional intelligence committees in
			 writing at least 15 days prior to the initial exercise of an authority
			 described in subsection (a).
				104.Intelligence Community Management
			 Account
				(a)Authorization of
			 appropriationsThere is
			 authorized to be appropriated for the Intelligence Community Management Account
			 of the Director of National Intelligence for fiscal year 2013 the sum of
			 $540,721,000. Within such amount, funds identified in the classified Schedule
			 of Authorizations referred to in section 102(a) for advanced research and
			 development shall remain available until September 30, 2014.
				(b)Authorized personnel levelsThe elements within the Intelligence
			 Community Management Account of the Director of National Intelligence are
			 authorized 835 positions as of September 30, 2013. Personnel serving in such
			 elements may be permanent employees of the Office of the Director of National
			 Intelligence or personnel detailed from other elements of the United States
			 Government.
				(c)Classified authorizations
					(1)Authorization of
			 appropriationsIn addition to
			 amounts authorized to be appropriated for the Intelligence Community Management
			 Account by subsection (a), there are authorized to be appropriated for the
			 Community Management Account for fiscal year 2013 such additional amounts as
			 are specified in the classified Schedule of Authorizations referred to in
			 section 102(a). Such additional amounts for advanced research and development
			 shall remain available until September 30, 2014.
					(2)Authorization of personnelIn addition to the personnel authorized by
			 subsection (b) for elements of the Intelligence Community Management Account as
			 of September 30, 2013, there are authorized such additional personnel for the
			 Community Management Account as of that date as are specified in the classified
			 Schedule of Authorizations referred to in section 102(a).
					IICentral Intelligence Agency Retirement and
			 Disability System
			201.Authorization of
			 appropriationsThere is
			 authorized to be appropriated for the Central Intelligence Agency Retirement
			 and Disability Fund for fiscal year 2013 the sum of $514,000,000.
			IIIGeneral intelligence community
			 matters
			301.Restriction on conduct of intelligence
			 activitiesThe authorization
			 of appropriations by this Act shall not be deemed to constitute authority for
			 the conduct of any intelligence activity which is not otherwise authorized by
			 the Constitution or the laws of the United States.
			302.Increase in employee compensation and
			 benefits authorized by lawAppropriations authorized by this Act for
			 salary, pay, retirement, and other benefits for Federal employees may be
			 increased by such additional or supplemental amounts as may be necessary for
			 increases in such compensation or benefits authorized by law.
			303.Non-reimbursable detailsSection 113A of the National Security Act of
			 1947 (50 U.S.C. 404h–1) is amended—
				(1)by striking two years. and
			 inserting three years.; and
				(2)by adding at the end A
			 non-reimbursable detail made under this section shall not be considered an
			 augmentation of the appropriations of the receiving element of the intelligence
			 community..
				304.Automated insider threat detection
			 programSection 402 of the
			 Intelligence Authorization Act for Fiscal Year 2011 (Public Law 112–18; 50
			 U.S.C. 403–1 note) is amended—
				(1)in subsection (a), by striking
			 October 1, 2012, and inserting October 1, 2013,;
			 and
				(2)in subsection (b), by striking
			 October 1, 2013, and inserting October 1,
			 2014,.
				305.Software licensing
				(a)In generalNot later than 120 days after the date of
			 the enactment of this Act, each chief information officer for an element of the
			 intelligence community, in consultation with the Chief Information Officer of
			 the Intelligence Community, shall—
					(1)conduct an inventory of software licenses
			 held by such element, including utilized and unutilized licenses; and
					(2)report the results of such inventory to the
			 Chief Information Officer of the Intelligence Community.
					(b)Reporting to CongressThe Chief Information Officer of the
			 Intelligence Community shall—
					(1)not later than 180 days after the date of
			 the enactment of this Act, provide to the congressional intelligence committees
			 a copy of each report received by the Chief Information Officer under
			 subsection (a)(2), along with any comments the Chief Information Officer wishes
			 to provide; and
					(2)transmit any portion of a report submitted
			 under paragraph (1) involving a component of a department of the United States
			 Government to the committees of the Senate and of the House of Representatives
			 with jurisdiction over such department simultaneously with submission of such
			 report to the congressional intelligence committees.
					306.Strategy for security clearance
			 reciprocity
				(a)StrategyThe President shall develop a strategy and
			 a schedule for carrying out the requirements of section 3001(d) of the
			 Intelligence Reform and Terrorism Prevention Act of 2004 (50 U.S.C. 435b(d)).
			 Such strategy and schedule shall include—
					(1)a process for accomplishing the reciprocity
			 required under such section for a security clearance issued by a department or
			 agency of the Federal Government, including reciprocity for security clearances
			 that are issued to both persons who are and who are not employees of the
			 Federal Government; and
					(2)a description of the specific circumstances
			 under which a department or agency of the Federal Government may not recognize
			 a security clearance issued by another department or agency of the Federal
			 Government.
					(b)Congressional notificationNot later than 180 days after the date of
			 the enactment of this Act, the President shall inform Congress of the strategy
			 and schedule developed under subsection (a).
				307.Improper Payments Elimination and Recovery
			 Act of 2010 compliance
				(a)Plan for compliance
					(1)In generalThe Director of National Intelligence, the
			 Director of the Central Intelligence Agency, the Director of the Defense
			 Intelligence Agency, the Director of the National Geospatial-Intelligence
			 Agency, and the Director of the National Security Agency shall each develop a
			 corrective action plan, with major milestones, that delineates how the Office
			 of the Director of National Intelligence and each such Agency will achieve
			 compliance, not later than September 30, 2013, with the Improper Payments
			 Elimination and Recovery Act of 2010 (Public Law 111–204; 124 Stat. 2224), and
			 the amendments made by that Act.
					(2)Submission to CongressNot later than 45 days after the date of
			 the enactment of this Act—
						(A)each Director referred to in paragraph (1)
			 shall submit to the congressional intelligence committees the corrective action
			 plan required by such paragraph; and
						(B)the Director of the Defense Intelligence
			 Agency, the Director of the National Geospatial-Intelligence Agency, and the
			 Director of the National Security Agency shall each submit to the Committee on
			 Armed Services of the Senate and the Committee on Armed Services of the House
			 of Representatives the corrective action plan required by paragraph (1) with
			 respect to the applicable Agency.
						(b)Review by Inspectors General
					(1)In generalNot later than 45 days after the completion
			 of a corrective action plan required by subsection (a)(1), the Inspector
			 General of each Agency required to develop such a plan, and in the case of the
			 Director of National Intelligence, the Inspector General of the Intelligence
			 Community, shall provide to the congressional intelligence committees an
			 assessment of such plan that includes—
						(A)the assessment of the Inspector General of
			 whether such Agency or Office is or is not likely to reach compliance with the
			 requirements of the Improper Payments Elimination and Recovery Act of 2010
			 (Public Law 111–204; 124 Stat. 2224), and the amendments made by that Act, by
			 September 30, 2013; and
						(B)the basis of the Inspector General for such
			 assessment.
						(2)Additional submission of reviews of certain
			 Inspectors GeneralNot later
			 than 45 days after the completion of a corrective action plan required by
			 subsection (a)(1), the Inspector General of the Defense Intelligence Agency,
			 the Inspector General of the National Geospatial-Intelligence Agency, and the
			 Inspector General of the National Security Agency shall each submit to the
			 Committee on Armed Services of the Senate and the Committee on Armed Services
			 of the House of Representatives the assessment of the applicable plan provided
			 to the congressional intelligence committees under paragraph (1).
					308.Subcontractor notification
			 processNot later than October
			 1, 2013, the Director of National Intelligence shall submit to the
			 congressional intelligence committees a report assessing the method by which
			 contractors at any tier under a contract entered into with an element of the
			 intelligence community are granted security clearances and notified of
			 classified contracting opportunities within the Federal Government and
			 recommendations for the improvement of such method. Such report shall
			 include—
				(1)an assessment of the current method by
			 which contractors at any tier under a contract entered into with an element of
			 the intelligence community are notified of classified contracting
			 opportunities;
				(2)an assessment of any problems that may
			 reduce the overall effectiveness of the ability of the intelligence community
			 to identify appropriate contractors at any tier under such a contract;
				(3)an assessment of the role the existing
			 security clearance process has in enhancing or hindering the ability of the
			 intelligence community to notify such contractors of contracting
			 opportunities;
				(4)an assessment of the role the current
			 security clearance process has in enhancing or hindering the ability of
			 contractors at any tier under a contract entered into with an element of the
			 intelligence community to execute classified contracts;
				(5)a description of the method used by the
			 Director of National Intelligence for assessing the effectiveness of the
			 notification process of the intelligence community to produce a talented pool
			 of subcontractors;
				(6)a description of appropriate goals,
			 schedules, milestones, or metrics used to measure the effectiveness of such
			 notification process; and
				(7)recommendations for improving such
			 notification process.
				309.Modification of reporting schedule
				(a)Inspector General of the Intelligence
			 CommunitySection
			 103H(k)(1)(A) of the National Security Act of 1947 (50 U.S.C. 403–3h(k)(1)(A))
			 is amended—
					(1)by striking January 31 and July
			 31 and inserting October 31 and April 30; and
					(2)by striking December 31 (of the
			 preceding year) and June 30, and inserting September 30 and
			 March 31,.
					(b)Inspector General for the Central
			 Intelligence Agency
					(1)In generalSection 17(d)(1) of the Central
			 Intelligence Agency Act of 1949 (50 U.S.C. 403q(d)(1)) is amended—
						(A)by striking January 31 and July
			 31 and inserting October 31 and April 30;
						(B)by striking December 31 (of the
			 preceding year) and June 30, and inserting September 30 and
			 March 31,; and
						(C)by striking Not later than the dates
			 each year provided for the transmittal of such reports in section 507 of the
			 National Security Act of 1947, and inserting Not later than 30
			 days after the date of the receipt of such reports,.
						(2)Conforming amendmentsSection 507(b) of the National Security Act
			 of 1947 (50 U.S.C. 415b(b)) is amended—
						(A)by striking paragraph (1); and
						(B)by redesignating paragraphs (2), (3), and
			 (4), as paragraphs (1), (2), and (3), respectively.
						310.Repeal of certain reporting
			 requirements
				(a)Repeal of reporting requirements
					(1)Acquisition of technology relating to
			 weapons of mass destruction and advanced conventional munitionsSection 721 of the Intelligence
			 Authorization Act for Fiscal Year 1997 (50 U.S.C. 2366) is repealed.
					(2)Safety and security of Russian nuclear
			 facilities and nuclear military forcesSection 114 of the National Security Act of
			 1947 (50 U.S.C. 404i) is amended—
						(A)by striking subsections (a) and (d);
			 and
						(B)by redesignating subsections (b) and (c) as
			 subsections (a) and (b), respectively.
						(3)Intelligence community business systems
			 budget informationSection
			 506D of the National Security Act of 1947 (50 U.S.C. 415a–6) is amended by
			 striking subsection (e).
					(4)Measures to protect the identities of
			 covert agentsTitle VI of the
			 National Security Act of 1947 (50 U.S.C. 421 et seq.) is amended—
						(A)by striking section 603; and
						(B)by redesignating sections 604, 605, and 606
			 as sections 603, 604, and 605, respectively.
						(b)Technical and conforming
			 amendments
					(1)Report submission datesSection 507 of the National Security Act of
			 1947 (50 U.S.C. 415b) is amended—
						(A)in subsection (a)—
							(i)in paragraph (1)—
								(I)by striking subparagraphs (A), (C), and
			 (D);
								(II)by redesignating subparagraphs (B), (E),
			 (F), (G), (H), and (I) as subparagraphs (A), (B), (C), (D), (E), and (F),
			 respectively; and
								(III)in subparagraph (D), as so redesignated, by
			 striking section 114(c). and inserting section
			 114(a).; and
								(ii)by amending paragraph (2) to read as
			 follows:
								
									(2)The date for the submittal to the
				congressional intelligence committees of the annual report on the threat of
				attack on the United States from weapons of mass destruction required by
				section 114(b) shall be the date each year provided in subsection
				(c)(1)(B).
									;
				
							(B)in subsection (c)(1)(B), by striking
			 each  and inserting the; and
						(C)in subsection (d)(1)(B), by striking
			 an and inserting the.
						(2)Table of contents of the National Security
			 Act of 1947The table of contents in the first section
			 of the National Security Act of 1947 is amended by striking the items relating
			 to sections 603, 604, 605, and 606 and inserting the following new
			 items:
						
							
								Sec. 603. Extraterritorial
				jurisdiction.
								Sec. 604. Providing information
				to Congress.
								Sec. 605.
				Definitions.
							
							.
					IVMatters relating to the Central
			 Intelligence Agency
			401.Working capital fund
			 amendmentsSection 21 of the
			 Central Intelligence Agency Act of 1949 (50 U.S.C. 403u) is amended as
			 follows:
				(1)In subsection (b)—
					(A)in paragraph (1)—
						(i)in subparagraph (B), by striking
			 and at the end;
						(ii)in subparagraph (C), by striking
			 program. and inserting program; and; and
						(iii)by adding at the end the following:
							
								(D)authorize such providers to make known
				their services to the entities specified in section (a) through Government
				communication channels.
								;
				and
						(B)by adding at the end the following:
						
							(3)The authority in paragraph (1)(D) does not
				include the authority to distribute gifts or promotional
				items.
							;
				and
					(2)in subsection (c)—
					(A)in paragraph (2)(E), by striking
			 from the sale or exchange of equipment or property of a central service
			 provider and inserting from the sale or exchange of equipment,
			 recyclable materials, or property of a central service provider.;
			 and
					(B)in paragraph (3)(B), by striking
			 subsection (f)(2) and inserting subsections (b)(1)(D) and
			 (f)(2).
					VOther matters
			501.Homeland Security Intelligence
			 ProgramThere is established
			 within the Department of Homeland Security a Homeland Security Intelligence
			 Program. The Homeland Security Intelligence Program constitutes the
			 intelligence activities of the Office of Intelligence and Analysis of the
			 Department that serve predominantly departmental missions.
			502.Extension of National Commission for the
			 Review of the Research and Development Programs of the United States
			 Intelligence CommunitySection
			 1007(a) of the Intelligence Authorization Act for Fiscal Year 2003 (Public Law
			 107–306; 50 U.S.C. 401 note) is amended by striking Not later than one
			 year after the date on which all members of the Commission are appointed
			 pursuant to section 701(a)(3) of the Intelligence Authorization Act for Fiscal
			 Year 2010, and inserting Not later than March 31,
			 2013,.
			503.Protecting the information technology
			 supply chain of the United States
				(a)ReportNot later than 90 days after the date of
			 the enactment of this Act, the Director of National Intelligence shall submit
			 to the congressional intelligence committees a report that—
					(1)identifies foreign suppliers of information
			 technology (including equipment, software, and services) that are linked
			 directly or indirectly to a foreign government, including—
						(A)by ties to the military forces of a foreign
			 government;
						(B)by ties to the intelligence services of a
			 foreign government; or
						(C)by being the beneficiaries of significant
			 low interest or no interest loans, loan forgiveness, or other support by a
			 foreign government; and
						(2)assesses the vulnerability to malicious
			 activity, including cyber crime or espionage, of the telecommunications
			 networks of the United States due to the presence of technology produced by
			 suppliers identified under paragraph (1).
					(b)FormThe report required under subsection (a)
			 shall be submitted in unclassified form, but may include a classified
			 annex.
				(c)Telecommunications networks of the United
			 States definedIn this
			 section, the term telecommunications networks of the United
			 States includes—
					(1)telephone systems;
					(2)Internet systems;
					(3)fiber optic lines, including cable
			 landings;
					(4)computer networks; and
					(5)smart grid technology under development by
			 the Department of Energy.
					504.Notification regarding the authorized
			 public disclosure of national intelligence
				(a)NotificationIn the event of an authorized disclosure of
			 national intelligence or intelligence related to national security to the
			 persons or entities described in subsection (b), the government official
			 responsible for authorizing the disclosure shall submit to the congressional
			 intelligence committees on a timely basis a notification of the disclosure
			 if—
					(1)at the time of the disclosure—
						(A)such intelligence is classified; or
						(B)is declassified for the purpose of the
			 disclosure; and
						(2)the disclosure will be made by an officer,
			 employee, or contractor of the Executive branch.
					(b)Persons or entities describedThe persons or entities described in this
			 subsection are as follows:
					(1)Media personnel.
					(2)Any person or entity, if the disclosure
			 described in subsection (a) is made with the intent or knowledge that such
			 information will be made publicly available.
					(c)ContentEach notification required under subsection
			 (a) shall—
					(1)provide the specific title and authority of
			 the individual authorizing the disclosure;
					(2)if applicable, provide the specific title
			 and authority of the individual who authorized the declassification of the
			 intelligence disclosed; and
					(3)describe the intelligence disclosed,
			 including the classification of the intelligence prior to its disclosure or
			 declassification and the rationale for making the disclosure.
					(d)ExceptionThe notification requirement in this
			 section does not apply to a disclosure made—
					(1)pursuant to any statutory requirement,
			 including to section 552 of title 5, United States Code (commonly referred to
			 as the Freedom of Information Act);
					(2)in connection with a civil, criminal, or
			 administrative proceeding;
					(3)as a result of a declassification review
			 process under Executive Order 13526 (50 U.S.C. 435 note) or any successor
			 order; or
					(4)to any officer, employee, or contractor of
			 the Federal government or member of an advisory committee to an element of the
			 intelligence community who possesses an active security clearance and a need to
			 know the specific national intelligence or intelligence related to national
			 security, as defined in section 3(5) of the National Security Act of 1947 (50
			 U.S.C. 401a(5)).
					(e)SunsetThe notification requirements of this
			 section shall cease to be effective for any disclosure described in subsection
			 (a) that occurs on or after the date that is one year after the date of the
			 enactment of this Act.
				505.Technical amendments related to the Office
			 of the Director of National Intelligence
				(a)Personnel practicesSection 2302(a)(2)(C) of title 5, United
			 States Code, is amended by striking clause (ii) and inserting the
			 following:
					
						(ii)(I)the Federal Bureau of Investigation, the
				Central Intelligence Agency, the Defense Intelligence Agency, the National
				Geospatial-Intelligence Agency, the National Security Agency, the Office of the
				Director of National Intelligence, and the National Reconnaissance Office;
				and
							(II)as determined by the President, any
				executive agency or unit thereof the principal function of which is the conduct
				of foreign intelligence or counterintelligence activities, provided that the
				determination be made prior to a personnel action;
				or
							. 
				(b)Senior executive serviceSection 3132(a)(1)(B) of title 5, United
			 States Code, is amended by inserting the Office of the Director of
			 National Intelligence, after the Central Intelligence
			 Agency,.
				506.Technical amendment for definition of
			 intelligence agencySection
			 606(5) of the National Security Act of 1947 (50 U.S.C. 426) is amended to read
			 as follows:
				
					(5)The term intelligence agency
				means the elements of the intelligence community, as that term is defined in
				section
				3(4).
					.
			507.Budgetary effectsThe budgetary effects of this Act, for the
			 purpose of complying with the Statutory Pay-As-You-Go-Act of 2010, shall be
			 determined by reference to the latest statement titled Budgetary Effects
			 of PAYGO Legislation for this Act, submitted for printing in the
			 Congressional Record by the Chairman of the Senate Budget Committee, provided
			 that such statement has been submitted prior to the vote on passage.
			
	
		
			
			Speaker of the House of Representatives
		
		
			
			Vice President of the United States and President of the
			 Senate
		
	
